Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1, 2, 4-11, 13-15 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various telecommunication tray assemblies thereon, for example US2006/0147173 is the closest prior art and teaches a telecommunications tray assembly (figs. 3-5) comprising: a) a tower structure (base 42); and b) at least one hinged tray (four carrier members 50 for holding splice tray 62) rotatably mounted to the tower structure, the hinged tray being rotatable between at least two indexed positions (each of the carrier members 50 being rotatable between two positions), wherein the hinged tray is positively retained in the at least two indexed positions by a position retention structure (wherein the carrier members 50 are retained in the two positions by two retention pins 60, para. 31-35, figs. 4 and 5). However, the prior art of record fails to teach claim 1, a telecommunications tray assembly comprising: the position retention structure including a leaf spring member extending in a direction parallel to the pivot axis and between a pair of support arms, the leaf spring member being deflectable in a direction that is orthogonal to the pivot axis and away from the tower structure and combined with all other limitations of claim 1; claim 9, a telecommunications tray comprising: c) a position retention structure including a leaf spring member extending in a direction parallel to the pivot axis, the leaf spring member being located between and spaced from the first and second hinge arms, the leaf spring member being deflectable in a direction that is orthogonal to the pivot axis  and combined with all other limitations of claim 9; and claim 21, a telecommunications tray comprising: c) a position retention structure, located between the pair of hinge arms, including a spring member; the spring member extending in a direction parallel to the pair of hinge arms and being spaced from the hinge arms, the spring member being deflectable about an axis that is parallel to the pivot axis and combined with all other limitations of claim 21. The prior art teachings neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699